DETAILED ACTION
It is noted that the application has been transferred to A.U. 3637 and under the examination of Primary Examiner James O. Hansen.

Election/Restrictions
It is noted that a restriction requirement was set forth in the Office action mailed out on June 23, 2020.  While the current examiner does not substantiate the completeness of the requirement now on record {i.e., a more comprehensive election of species could be put forth}, for the sake of compact prosecution, a follow-up requirement will not be imposed at this stage of the prosecution {but may be necessitated depending upon applicant’s reply to the instant Office action}.  Applicant elected Group I and Species I without traverse in the reply.  Accordingly, no claims are being withdrawn at this time. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 9, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 7, line 2, the phrase “a third track” is unclear and confusing as presently set forth since no second track has been stipulated within the claimed dependency in order to establish a proper antecedent basis [For examination purposes, Claim 7 will be viewed as being dependent upon Claim 6].  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elston III et al., [US 2011/0284518] in view of Kim [US 2006/0096969].  Elston teaches of a system (note figs. 3-6 for instance) for selectively covering an appliance (cooking appliance), the system comprising: a first device (50, 60) coupled to a first door (16), the first device configured to: detect whether the first door is in a fully open configuration (via the door position sensor), and a second device (28, latch) comprising a first locking device, the second device being coupled to the first door.  Elston teaches applicant’s basic inventive claimed system as outlined above, but does not specifically describe “modes” where the appliance is either in a working mode or a limited mode as indicated by the detection means associated with the controller.  As to this aspect, Kim is cited as an evidence reference for the known use of modes within an electric oven as controlled via the appliance’s sensors.  Kim teaches of a cooking appliance wherein a controller (70) receives a signal from a plate detecting sensor (71) that determines the placement of a plate and then assigns a cooking mode.  Depending on the cooking mode, the appliance will perform a predetermined function.  The assignment and execution of the “modes” is analogous to the detection of the first door being in a fully open configuration, wherein the appliance can enable a working mode; likewise, the detection of the first door in a not fully open configuration, can enable a limiting mode where it is not possible for the appliance to operate in the working mode.  Similarly, the second device can be configured to detect whether the appliance is in the working mode, when it is detected that the appliance is in the working mode, engage the first locking device to prevent a motion of the first door away from the fully open configuration, and when it is detected that the appliance is not in the working mode, disengage the first locking device to allow the motion of the first door – via conventional logic functionality.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance of Elston so as to incorporate a “mode” function within the controller logic in view of Kim’s teaching because this arrangement would enhance the versatility of Elston’s device since the addition of the modes would expand the operational process of the oven in order to account for door placement, thereby providing an elevated safety factor to the system due to the operation of the oven being dependent upon the location of the door.  Regarding Claim 10, as modified, the first device comprises a door position sensor (50) configured to detect the position of the first door; and a controller (60) in communication with the door position sensor, the controller configured to communicate with a control unit of the appliance [0039].  Regarding Claim 11, as modified, the door position sensor is an electrical contact.  Regarding Claim 12, as modified, the first locking device comprises a lock (latch), but does not detail the inclusion of a solenoid controlled bar.  However, the examiner takes administrative notice that the use of solenoid controlled bars are commonplace within the latching / locking arts and therefore the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  
Claims 2-6 &13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elston III et al., and Kim and further in view of Schwarzbacker et al., [US 5,657,743].  The prior art teaches applicant’s basic inventive claimed system as outlined {mapped} above, including Elston’s door being pivotally mounted, but Elston does not show the door as having both pivoting and sliding movement along with the structural components needed in order to perform such movement as prescribed by applicant.  As to this aspect, Schwarzbacker is cited as an evidence reference for the known use of a cooking appliance (1) having a door (3) that both pivots and slides in order to open and close a cooking chamber.  The appliance includes a first track (one of the (9’s)) fixed on a first side of the appliance (fig. 1); and a first sliding part (either (7) or upper/lower flanges of (7) or (10)) slidable along the first track.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the prior art so as to incorporate a first track with a sliding part in view of Schwarzbacker’s teaching because this arrangement would enhance the versatility of the prior art’s door by allowing the door to fully close the cooking chamber, while also allowing the door to pivot away from the chamber thereby allowing access to the chamber, and then sliding the door into a space besides the appliance thereby eliminating the buffer / barrier that the door presents while in a conventional pivoted and open state, i.e., the physical presence of the door is not between the user and the oven chamber once the door is slid to the side of the appliance.  As modified, the first sliding part can be coupled with the first device and the second device in order to be integrated within the logic control; wherein, when the first device detects that the first door is in the fully open configuration, the first device would detect  that the first sliding part is at a fully open position along the first track; and wherein, when the second device engages the first locking device to prevent the motion of the first door, the second device would engage the first locking device to lock the first sliding part at the fully open position and to prevent movement of the first sliding part away from the fully open position.  Regarding Claim 3, as modified, the system further comprising a first hinge (8) fixed on the first sliding part (either (7) or one of the upper/lower flanges of (7)), the first hinge configured to receive the first door so that the first door is pivotable with a pivoting motion of the first hinge, and the first door is slidable together with the first sliding part along the first track [note figures 2-4 of Schwarzbacker].  Regarding Claim 4, as modified, the first door is configured to move between a fully closed configuration (fig. 2) and the fully open configuration (fig. 4); wherein, when the first door is in the fully closed configuration, the first sliding part is at a fully closed sliding position along the first track and the first door is substantially in parallel with a front face of the appliance so that the first door covers a portion of the front face of the appliance (fig. 2); and when the first door is in the fully open configuration, the first door is substantially in parallel with the first side of the appliance so that the first door uncovers the front face of the appliance, wherein the front face of the appliance is perpendicular with the first side of the appliance (fig. 4).  Regarding Claim 5, as modified, the first door is pivotable about 90 degrees with pivoting of the first hinge (shown).  Regarding Claim 6, as modified, the system further comprising a second track (other (9)) fixed on the first side of the appliance, the second track configured to be substantially parallel with the first track; a second sliding part (one of the upper/lower flanges of (7)) slidable along the second track; and a second hinge (other (8)) fixed on the second sliding part, the second hinge configured to be attached to the first door so that: the first door is pivotable with a pivoting motion of the second hinge, and the first door is slidable with the second sliding part along the second track.  Regarding Claim 13, as modified, the combined prior art teach applicant’s system as previously set forth, including the first track being fixed on a first side of the appliance, but do not show the track as being fixed on a first side wall of a compartment {i.e., an adjacent structure for instance}; however, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounted location of the first track, such as mounting the door along a side wall of an adjacent structure as opposed to the side wall of the appliance as dependent upon the needs and/or preferences of an end user, since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).  Regarding Claim 14, as modified, administrative notice is taken of the known fact that appliances are disposed adjacent to cabinets / compartments within a kitchen environment, and the door of the appliance would be aligned with adjacent cabinet doors in order to provide a uniform appearance thereby enhancing the aesthetic appeal of the kitchen.  Regarding Claim 15, as modified, the appliance is a wall oven (oven placed near a wall).  Regarding Claim 16, as modified, the oven can be received within an oven compartment {such as a compartment formed between spaced apart cabinet units}.  Regarding Claim 17, as modified, the position is taken that the appliance can be programmed to operate at least a light or timer when the oven is placed into a limited mode capacity – as is commonly known in the appliance art.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elston III et al., Kim and Schwarzbacker et al., and further in view of Chilton et al., [US 9,335,055].  The prior art teaches applicant’s basic inventive claimed system as outlined {mapped} above, but the prior art does not show the inclusion of a third track with third sliding part for accommodating a second door as prescribed by applicant.  As to the incorporation of a second door, Chilton is cited as an evidence reference for the known use of a cooking appliance (10) having plural doors (16) that pivot relative to each other in order to open and close a cooking chamber.  As such, the position is taken that it   date of the claimed invention to modify the system of the prior art so as to incorporate a dual door system in view of Chilton’s teaching because this arrangement would provide an alternative opening / closing assembly whereby plural doors are utilized in order to reduce the size of the door since two smaller doors require less appliance frontage space to maneuver during opening and closing stages and thereby provides a space saving aspect when floor space is at a premium.  As modified, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional sliding track, sliding part and hinge in order to account for the second door since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Wherein, the second door would be slidable with the third sliding part along the third track, and the second door would be movable between a fully closed configuration and a fully open configuration, such that when the second door is in the fully closed configuration, the third sliding part is at a fully closed sliding position along the third track, and the second door is substantially in parallel with the front face of the appliance so that the second door covers a portion of the front face of the appliance, and when the second door is in the fully open configuration, the third sliding part is at a fully open position along the third track, and the second door is substantially in parallel with the second side of the appliance so that the second door uncovers the front face of the appliance.  Regarding Claim 8, as modified, a third device [principle of duplication] would be coupled to the second door, the third device configured to detect whether the second door is in the fully open configuration; wherein, when the third device detects that the second door is in the fully open configuration and the first device detects that the first door is in the fully open configuration, the appliance can be set into the operational mode so it is possible for the appliance to operate in the working mode, and when it is detected that the second door is not in the fully open configuration, the appliance can be set into the limited mode where it is not possible for the appliance to operate in the working mode; and a fourth device [principle of duplication] comprising a second locking device, the fourth device coupled to the second door, the fourth device configured to: detect whether the appliance is in the working mode, when it is detected that the appliance is in the working mode, engage the second locking device to prevent a motion of the second door away from the fully open configuration, when it is detected that the appliance is not in the working mode, disengage the second locking device to allow the motion of the second door.  Regarding Claim 9, as modified, when the first door and second door are both at the fully closed configuration, adjacent edges of the first door and second door are substantially close to each other so that the first door and second door cover substantially the front face of the appliance – as is conventional in the art {note figures in Chilton}.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various oven / appliance systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 23, 2021

/James O Hansen/Primary Examiner, Art Unit 3637